
	
		I
		112th CONGRESS
		1st Session
		H. R. 2224
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2011
			Mr. Grimm (for
			 himself, Mr. Crowley,
			 Mr. Engel,
			 Mr. King of New York,
			 Mr. Meeks,
			 Mr. Hanna,
			 Mrs. Maloney,
			 Ms. Clarke of New York,
			 Mr. Ackerman, and
			 Mrs. McCarthy of New York) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide opportunities for additional residency slots in participating teaching
		  hospitals and to expand the primary care bonus to certain underserved
		  specialties and to amend the Internal Revenue Code of 1986 to provide tax
		  incentives for practicing-teaching physicians.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Physician Access in Teaching
			 Hospitals (PATH) Act of 2011.
		2.Distribution of
			 additional residency slotsSection 1886(h) of the Social Security Act
			 (42 U.S.C. 1395ww(h)) is amended—
			(1)in paragraph
			 (7)(E), by inserting paragraph (9), after paragraph
			 (8),; and
			(2)by adding at the
			 end the following:
				
					(9)Distribution of
				additional residency positions
						(A)Reductions in
				limit based on unused positions
							(i)In
				generalExcept as provided in clause (ii), if a hospital's
				resident level (as defined in paragraph (7)(C)(i)) for each of the 5 most
				recent cost reporting periods (ending before the date of the enactment of this
				paragraph) of the hospital for which a cost report has been settled (or, if
				not, submitted subject to audit) as determined by the Secretary is less than
				the otherwise applicable resident limit (as defined in paragraph (8)(H)(iii)),
				effective for portions of cost reporting periods occurring on or after the
				paragraph (9) effective date (as defined in subparagraph (E)), the otherwise
				applicable resident limit shall be reduced by the difference between such
				otherwise applicable resident limit and the highest such reference resident
				level for any of such 5 cost reporting periods.
							(ii)ExceptionClause (i) shall not apply to—
								(I)a hospital located
				in a rural area with fewer than 250 beds; or
								(II)a hospital that
				has had in effect a voluntary residency reduction plan under paragraph (6) or
				pursuant to section 402 of Public Law 90–248.
								(B)Requirements for
				additional residency slots
							(i)In
				generalThe Secretary shall increase the otherwise applicable
				resident limit for hospitals that submit an application under this subparagraph
				by such number as the Secretary may approve for portions of cost reporting
				periods occurring on or after the paragraph (9) effective date. The aggregate
				number of increases in the otherwise applicable resident limit under this
				subparagraph shall be equal to the sum of—
								(I)the aggregate
				reduction in such limits attributable to subparagraph (A) (as estimated by the
				Secretary); and
								(II)1,000 for
				portions of cost reporting periods occurring during the 12-month period
				beginning on the paragraph (9) effective date, 1,000 additional positions for
				portions of cost reporting periods occurring during the 12-month period
				beginning 1 year after such effective date, 1,000 additional positions for
				portion of cost reporting period occurring during the 12-month period beginning
				2 years after such effective date, and such number of additional positions for
				portions of the 2 subsequent cost reporting periods as the Secretary may
				determine necessary to support residency training programs in specialities that
				exceed 3 years.
								(ii)Consideration
				in redistributionIn
				determining for which hospitals the increase in the otherwise applicable
				resident limit is provided under this subparagraph, the Secretary shall take
				into account—
								(I)data provided by the Health Resources and
				Services Administration as a national standard to exhibit a specific demand in
				the health care workforce, as well as the Administration’s projected demand and
				supply for physicians in the specialty of medicine involved; and
								(II)the demonstrated
				likelihood of the hospital filling positions made available under this
				paragraph within the first 3 cost reporting periods beginning on or after the
				paragraph (9) effective date.
								The Secretary
				shall give special consideration for up to 25 additional positions in the case
				of a hospital that demonstrates the likelihood of filing such positions during
				the first cost reporting period beginning on or after such effective
				date.(iii)LimitationIn
				no case shall the number of additional positions made available to a hospital
				under this paragraph exceed 25 in the first cost reporting period or 75 for all
				cost reporting periods.
							(C)Priority for
				additional positions resulting from hospital closuresWith respect to additional positions
				described in subparagraph (B)(i)(I) which are derived from a reduction in
				limits under subparagraph (A) for a hospital that closed (in this subparagraph
				referred to as a closed hospital), the Secretary shall distribute
				the increase to hospitals in the following priority order:
							(i)First, to other
				hospitals for the program or programs under which the hospital had a
				cooperative arrangement with the closed hospital under which residents in the
				graduate medical education program of the closed hospital also rotated through
				the other hospital.
							(ii)Second, to other
				hospitals that are members of the same affiliated group of hospitals as the
				closed hospital.
							(iii)Third, to other hospitals that are located
				in the same or contiguous core-based statistical area as the closed
				hospital.
							(D)PreferenceAfter applying subparagraph (C) and the
				special consideration under subparagraph (B), in determining for which
				hospitals the increase in the otherwise applicable resident limit is provided
				under subparagraph (B), the Secretary shall give preference to
				hospitals—
							(i)that submit an
				application for new residents in primary care and geriatric medicine and in
				other specialties as determined to be in demand under subparagraph (B)(ii)(I);
				and
							(ii)that emphasize
				training in community health centers and other community-based or
				hospital-sponsored clinics, and private physicians’ offices, including
				physician groups.
							(E)Paragraph (9)
				effective date definedIn this paragraph, the term
				paragraph (9) effective date means July 1 of the year that begins
				after the date of the enactment of this paragraph.
						(F)AffiliationThe provisions of this paragraph shall be
				applied to hospitals which are members of the same affiliated group (as defined
				by the Secretary under paragraph (4)(H)(ii)) and the reference resident level
				for each such hospital with respect to the cost reporting period that results
				in the smallest difference between the reference resident level and the
				otherwise applicable resident
				limit.
						.
			3.Expanding primary
			 care bonus to certain underserved specialties
			(a)In
			 generalSection 1833(x)(2)(A)
			 of the Social Security Act (42 U.S.C. 1395l(x)(2)(A)) is amended—
				(1)in clause
			 (i)—
					(A)by striking
			 or at the end of subclause (I);
					(B)by striking
			 and at the end of subclause (II) and inserting
			 or; and
					(C)by adding at the
			 end the following new subclause:
						
							(III)is a physician (as described in section
				1861(r)(1)) who is in an underserved specialty, such as psychiatry or
				neurology, as specified by the Secretary, or other specialty identified by the
				Secretary to be in demand; and
							;
				and
					(2)in clause (ii), by
			 inserting after (ii) the following: in the case of an
			 individual described in subclause (I) or (II) of clause (i),.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 payments for items and services furnished on or after January 1, 2012.
			4.Small physician
			 practice residency credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business related credits) is amended by adding at the end the following new
			 section:
				
					45S.Small physician
				practice residency credit
						(a)In
				generalFor purposes of
				section 38, the amount of the small physician practice residency credit
				determined under this section for any taxable year with respect to a qualified
				small physician practice is the sum of the following:
							(1)Overall
				amountThe per resident dollar amount multiplied by the number of
				qualified teaching hospital residents who provide services to, and are trained
				by, such practice during the taxable year and who are in their first, second,
				or third post-graduate year of medical residency.
							(2)BonusThe
				sum of—
								(A)50 percent of the
				per resident dollar amount multiplied by the number of such residents who are
				in their first post-graduate year of medical residency during the taxable year;
				and
								(B)25 percent of the per resident dollar
				amount multiplied by the average number of such residents who are not counted
				under subparagraph (A) and are in their second post-graduate year during the
				taxable year.
								(b)Qualified small
				physician practiceFor purposes of this section, the term
				qualified small physician practice means any trade or business of
				providing physicians’ services (as defined in section 1861(q) of the Social
				Security Act), which may be a community health center, that is owned and
				operated by a doctor of medicine or osteopathy if fewer than 50 individuals are
				employed in such trade or business (including new training sites) and the trade
				or business includes as part of the practice the training of doctors of
				medicine or osteopathy in a rotation covering at least 6 months in the taxable
				year. All persons treated as a single employer under subsection (a) or (b) or
				section 52 or subsection (m) or (o) of section 414 shall be treated as a single
				trade or business for purposes of the preceding sentence.
						(c)Qualified
				teaching hospital residentsFor purposes of this section, the
				term qualified teaching hospital resident means any resident
				(within the meaning of subparagraph (I) of section 1886(h)(5) of the Social
				Security Act) in an approved medical residency training program (as defined in
				subparagraph (A) of such section) which provides services to the qualified
				small physician practice (while utilizing the technologies and supplies of such
				practice) for a period not less than—
							(1)4 weeks in the
				case of a primary care resident (as defined in subparagraph (H) of such
				section); or
							(2)2 weeks in the
				case of any other resident.
							(d)Per resident
				dollar amountFor purposes of
				this section, the term per resident dollar amount means, in the
				case of a qualified small physician practice that includes as part of the
				practice the training of doctors of medicine or osteopathy in a rotation
				covering—
							(1)at least 6 months
				but less than 9 months in the taxable year, $2,500; or
							(2)at least 9 months
				in the taxable year, $3,000.
							(e)Residents not
				taken into account more than onceA qualified teaching hospital
				resident shall be taken into account under subsection (a) for the taxable in
				which the period described in subsection (c) ends and shall not be so taken
				into account for any other taxable
				year.
						.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the small physician practice residency
				credit determined under section
				45S(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Small physician practice residency
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
